       Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 1 of 12

                          CLINTON   BROOK   &   PEED 
                               NEW   YORK   |   N E W   J E R S E Y   |   WASHINGTON   DC 


    BRIAN C. BROOK                                                                           100   CHURCH   STREET 
    BRIAN@CLINTONBROOK.COM                                                                   8TH   FLOOR 
                                                                                             NEW   YORK,   NY   10007 
                                                                                             TEL:   (212)   256‐1957 


                                                                  October 30, 2018

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:      Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
         Letter Regarding Proposed Discovery Schedule

Dear Judge Parker,

       As required by this Court’s October 16, 2018 Order, the parties submit this joint letter
regarding a proposed discovery schedule and related disputes that remain to be resolved.

I.       The Parties Jointly Request a Short Extension of the Discovery Schedule

        The parties have conferred regarding this Court’s deadline to conclude fact discovery by
December 31, 2018, and expert discovery by January 31, 2019. Unfortunately, given significant
scheduling difficulties, including the unavailability of several key witnesses until January, the
parties respectfully request the Court’s permission to extend fact discovery until January 31, 2019,
and expert discovery until March 8, 2019.

II.      Proposed Expert Discovery Schedule

         January 18, 2019:    Defendants’ expert report(s) due
         February 15, 2019:   Plaintiffs’ expert report(s) due
         March 1, 2019:       Defendants’ rebuttal report(s) due, if any
         March 8, 2019:       Deadline to complete expert depositions, if any

III.     Proposed Deposition Schedule

A.       Plaintiffs’ Requested Depositions
         1. Lester Eber – January 14, 2019
         2. Eber-Connecticut 30(b)(6) – January 15, 2019
         3. Eber Metro 30(b)(6) – January 15, 2019
         4. Glenn Sturm – January 17, 2019
         5. Paul Keneally – January 22, 2019
         6. Wendy Eber – January 23, 2019
         7. Marino Fernandez – December 2018 (subject to witness availability)


                                       WWW.CLINTONBROOK.COM 
       Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 2 of 12
October 30, 2018                                                      CLINTON BROOK & PEED
Page 2

         8. Davie Kaplan LLP 30(b)(6) – December 2018 (subject to witness availability)
         9. Sumner Pearsall 30(b)(6) – December 2018 (subject to witness availability)
         10. Lisa Semenick – December 2018 (subject to witness availability)
         11. Andrew Eder – December 2018 (subject to witness availability)
         12. Southern Wine & Spirits 30(b)(6) – December 2018 (subject to witness availability)
         13. Gumaer Estate 30(b)(6) – to be conducted by written questions

B.       Eber Defendants’ Requested Depositions
         1. Daniel Kleeberg – December 19, 2018
         2. Lisa Stein – December 19, 2018
         3. Audrey Hays – December 20, 2018
         4. Erica Stein – _______________

C.       Estate of Gumaer’s Requested Depositions
         1. Richard Hawks (Day 2) – December 2018 (subject to witness availability)
         2. Robert Lowenthal – December 2018 (subject to witness availability)

IV.      Summary of Remaining Discovery Disputes

        After conferring, the parties have a few discovery disputes requiring this Court’s attention.
Plaintiffs recently sent the Eber Defendants two letters regarding outstanding discovery issues.
After a conference, we believe we have settled many of the issues raised in the letters, however, a
few issues remain. For the issues that were resolved, defense counsel has promised to supplement
and/or provide amended responses, or at the very least check with their clients to determine if any
further supplementation, or amendment can be made. Based on that response, we do not believe
that this Court’s intervention is required at this time, however we cannot say for certain that the
disputes are resolved until we see the adequacy of the supplemental responses.

        The following issues were not able to be resolved between counsel, and we therefore
require this Court’s assistance:

      A. Deposition Objections

        Plaintiffs object to the deposition of Erica Stein, who is Plaintiff Lisa Stein’s daughter.
Defendants assert that they want to depose her about receiving distributions from the Allen Eber
Trust prior to its termination. Plaintiffs have asked Defendants to explain the relevance of the
distributions to the claims or defenses in the case, and Defendants have not provided any further
explanation. Accordingly, Plaintiffs believe that the deposition is for the improper purpose of
harassing the witness and her mother, since none of these distributions are relevant to the claims
or defenses, and in any event, the facts concerning the distributions are undisputed. The witness
also resides in Pennsylvania, and conducting such a deposition with the limited time remaining
would be unduly wasteful of the parties’ limited time and resources.

       Defendants object to the depositions of Glenn Sturm and Paul Keneally on grounds of the
attorney-client privilege and relevance. Plaintiffs submit that the privilege objection will be
       Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 3 of 12
October 30, 2018                                                      CLINTON BROOK & PEED
Page 3

substantially resolved in connection with the pending second motion to compel. With respect to
relevance, Plaintiffs argue that their testimony is critical to the case:

       Glenn Sturm was the individual on the other side of the 2010 Polebridge Bowman
        transaction, which was the sole basis for valuation of Eber-Connecticut used by the Eber
        Defendants during the 2012 Foreclosure Action. Even if the privilege objections were
        sustained, Plaintiffs are entitled to testimony from Sturm about the negotiation and pricing
        of that 2010 transaction—such information cannot possibly be concealed on privilege
        grounds when the Eber Defendants relied on it and placed it directly at issue in the 2012
        Foreclosure Action.

       Paul Keneally’s name appears on at least 40 communications currently being withheld by
        Defendants on purported privilege grounds—far more than any other outside lawyer. And
        all those communications fall within the critical time period of late-2011 through 2012,
        when the Eber-Connecticut business asset was transferred. From this, Plaintiffs infer that
        Mr. Keneally was directly involved in structuring the sham 2012 Foreclosure Action and
        subsequent transfer of Eber Metro (Eber-Connecticut’s controlling member) from the
        Trust-controlled Eber Bros. Wine & Liquor (“EBWLC”) to Lester’s Alexbay. Moreover,
        Plaintiffs believe that most if not all of Mr. Keneally’s communications are subject to
        disclosure, for reasons stated in the second motion to compel (including, inter alia, the
        fiduciary exception). If, upon review, the documents do not support Plaintiffs’ inference
        about Mr. Keneally’s personal involvement, Plaintiffs will not proceed with the deposition.

After reviewing Plaintiffs’ response to the objection in the above bullet points, Defendants advised
that they considered this to be advocacy but expressly declined to request changes to it or to include
a further explanation as to the basis for their objection.

   B. Interrogatories Concerning Current Corporate Relationships

        Plaintiff Lisa Stein’s Interrogatory Nos. 5, 7, 8, and 9 asked Defendant Wendy Eber to
provide information about the Eber entities and her and others’ entanglements with them. See Ex.
A (Wendy Eber’s responses and objections to Stein interrogatories). In response, Wendy stated
that the questions have been answered in response to previously served interrogatories, id., and
after conferring further, Defendants state that no change will be made on these interrogatories.
Defendants refused Plaintiffs’ request to identify which other interrogatory answers purportedly
contain the requested information. Plaintiffs submit that these questions are still unanswered and
are important to understand now, especially since Wendy will not be deposed until January.

   C. Financial Records Relevant to Damages and Scope of Equitable Relief

        In Plaintiffs’ Fourth Request for Production to Eber Defendants, Request No. 44, Plaintiffs
requested the financial account statements for accounts held or controlled by Lester or Wendy
Eber from August 2005 to the present. Defendants objected on relevancy grounds. Plaintiffs argue
the information requested is relevant for several reasons. One, it is relevant to the amount of
punitive damages. See Tillery v Lynn, 607 F Supp 399, 402 (S.D.N.Y. 1985). Two, this lawsuit
seeks to impose a constructive trust over the profits generated by the disputed assets. Three, it will
demonstrate whether Defendants have been taking money out of the company by means other than
          Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 4 of 12
October 30, 2018                                                                CLINTON BROOK & PEED
Page 4

through ordinary and approved compensation payments. Indeed, given the volume of “related
party” purchases referenced in the financial statements produced to Plaintiffs, Plaintiffs have good
reason to believe that this has been occurring.

        Requests Nos. 46 & 47 ask Defendants to produce documents sufficient to show the net
worth of Wendy and Lester Eber. Defendants claim the requests are not relevant to Plaintiffs’
claims. Plaintiffs argue that discovery as to a defendant’s personal assets is permitted when the
plaintiff is seeking punitive damages. See Tillery v Lynn, 607 F Supp 399, 402 (S.D.N.Y. 1985).
Here, Plaintiffs are seeking punitive damages against Lester and Wendy Eber.

        Request No. 48 asks Defendants to produce documents sufficient to show all of the assets
and liabilities of Alexbay, LLC as of the first day of trial. Defendants claim the request is not
relevant to any party’s claim. Plaintiffs argue that among the relief sought is a constructive trust
over the profits that were generated by the disputed assets, and seeing what assets Alexbay has
controlled since its receipt of the Connecticut business is relevant to the scope of that relief.

       D. General Ledgers and Legal Payments

        In Plaintiffs’ Fifth Request for Production, No. 46,1 Plaintiffs requested documents
concerning payments since 2008 to any of the Eber Defendants’ attorneys, including Underberg
& Kessler. In response, a few documents were produced, but the production appears to omit nearly
all of Underberg & Kessler’s legal expenses billed to and paid by the Eber Defendants.

         Relatedly, Plaintiffs sought (without objection) the Eber entities’ general ledgers, which
are accounting records that reflect all transactions within a given time period. Defendants’
production of general ledger files did not contain any general ledgers for Eber Metro post May 31,
2011, or anything for EBWLC post May 31, 2010. Plaintiffs argue that these missing years are
critical. However, Defendants are of the position that these general ledgers just do not exist (but
are checking with their accountants to make sure). One of the reasons why Plaintiffs are interested
in the general ledgers is to help determine who, among the Eber Defendants, was paying Underberg
& Kessler’s legal bills for 2011-2012. See Plaintiffs’ Second Motion to Compel at p. 19. Without
these missing general ledgers, Plaintiffs argue that Underberg & Kessler’s corresponding billing
records are the next-best substitute.

        Plaintiffs have advised Defendants that numerous documents in discovery show that Eber
Metro and EBWLC maintained QuickBooks accounting files through May 31, 2012, general
ledgers were necessarily maintained and can be easily printed. In response, Defendants request
that we “make clear” to the Court that the Eber Defendants contend that neither of these
companies nor their accountants created or maintained general ledgers after 2010 or 2011,
respectively.

                                                               *   *   *


                                                            
1
 To avoid potential confusion, the Court should note that Plaintiffs inadvertently duplicated some request numbers
between different requests for production.
     Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 5 of 12
October 30, 2018                                                      CLINTON BROOK & PEED
Page 5

       We note that all parties reserve the right to contest unstipulated allegations.

       We also note that, after conferring per your Honor’s suggestion, the parties did not agree
to waive Judge Kaplan’s continued involvement as the presiding judge.

        We thank the Court for its attention to this matter and look forward to discussing these
issues on November 7, 2018.

                                                      Respectfully submitted,


                                                                                .
                                                      Brian C. Brook
(enclosure)
cc:    Robert B. Calihan, Esq.
       Paul F. Keneally, Esq.
       Colin D. Ramsey, Esq.
Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 6 of 12




                  Exhibit A
     Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 7 of 12




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
ANd AUDREY HAYS,

                               Plaintiffs,
                 V
                                                          Civil Action No.
                                                          16-CV-9517(LAK)
LESTER EBER,
ALEXBAY, LLC f/k/a LESTER EBER, LLC,
CANANDAIGUA NATIONAL CORPORATION dlbla                    RESPONSES TO PLAINTIFF
CANANDAIGUA NATIONAL BANK AND TRUST,                      LISA STEIN'S FIRST SET OF
ESTATE OF ELLIOT W. GUMAER, JR.,                          INTERROGATORIES TO
EBER BROS. & CO, INC.,                                    DEFENDANT WENDY EBER
EBER BROS. WINE AND LIQUOR CORP.,
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER-CONNECTICUT, LLC, and
WENDY EBER,
                       Defendants.


         Pursuant to the Federal Rules       of Civil Procedure, Rule 26(a)(1),   Defendant,

Wendy Eber, by her attorneys, Underberg & Kessler LLP, for her Responses to Plaintiff

Lisa Stein's First Set of Interrogatories to Defendant Wendy Eber (the "lnterrogatories"),

hereby responds as follows:

                           SPECIFIC OBJECTIONS AND RESPONSES

        L        Specify when you first began working for or with Alexbay, in any capacity,

official or unofficial.

Response to No.           1: Defendant   Wen dy Eber has never officially    or unofficially
worked for Alexbay, but has been familiar with it since its formation in 2011.

        2.       Specify all positions held by you in connection with any Alexbay, the

compensation associated with each position, and the dates when those positions were

held.
    Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 8 of 12




Response to No.2: See Response to No.           f, above
       3.     ldentify all persons who are or have ever been economic interest owners

in Alexbay.

Response to No.     3: Lester   Eber.

       4.     As to each person identified in response to lnterrogatory No. 2 (including

yourself if applicable), specify:

              a. The value or percentage of the economic interest (and if it changed over

                 time, specify each value or percentage that has ever been held and the

                 dates when those values or percentages applied);

              b. The consideration provided in exchange    for the economic interest, and

              c. The date when the economic interest was acquired.
Response to No.4: See Response to No. 1, above.

       5.     ldentify   all legal entities or   businesses (excluding publicly traded

companies) in which you have held any type of economic interest since 2007.

Response to No.       5:    Defendant Wendy Eber has answered this question in

responses to interrogatories previously served by Plaintiffs. Defendant Wendy

Eber has no other information responsive to this lnterrogatory other than what

has been set forth in the Responses to the previous interrogatories.

       6.     Specify whether you provided any consideration to any Eber Defendant, or

to Poleridge Bowman or any other third party, in connection with your receipt of the right

of first refusal to acquire Poleridge Bowman's interest in Eber-Conn.

Response to No.6: Yes.


                                            2
    Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 9 of 12




      7.     ldentify   all current officers,     directors, and managers     of the Eber
Companies and Alexbay.

Response   to No. 7: The Eber Defendants and/or Defendant Lester Eber have
answered this question       in responses to interrogatories previously served             by

Plaintiffs. Defendant Wendy Eber has no other information responsive to this
lnterrogatory other than what has been set forth in the Eber Defendants' and/or

Lester Eber's Responses to the previous interrogatories.

      8.     ldentify all persons who currently hold any kind of equity or ownership

interest in any of the Eber Companies or Alexbay.

Response   to No. 8: The Eber Defendants and/or Defendant Lester Eber have
answered this question       in responses to interrogatories previously served             by

Plaintiffs. Defendant Wendy Eber has no other information responsive to this
lnterrogatory other than what has been set forth in the Eber Defendants' and/or

Lester Eber's Responses to the previous interrogatories.

      L     As to each person identified in response to lnterrogatory No. 8, specify as

to each company:

             a. The type of equity interest held (e.9., Class A common shares);
             b. The amount    of that equity interest (e.9., the number of shares or the

                  percentage of the total); and

             c.   The percentage of the total voting power within that company that        is

                  held by that person.

Response to No.      9: The Eber Defendants and/or Defendant Lester Eber have
answered this question       in responses to interrogatories previously served             by
                                             3
   Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 10 of 12




Plaintiffs. Defendant Wendy Eber has no other information responsive to this
lnterrogatory other than what has been set forth in the Eber Defendants' and/or

Lester Eber's Responses to the previous interrogatories.

           10.   ldentify any persons who have a contingent equity or ownership interest    in

any of the Eber Companies or Alexbay.

Response to No.        10: Defendant Wendy Eber has ownership interest in Eber-
Metro. A copy of the Stand-Alone Restricted Stock Award Agreement is included

in the Eber Defendants' August.28, 2018 document production marked as                   EB-

0003   1   284-EB-0003   1   305.

DATED:           August 28,2018
                 Rochester, New York

                                                   UNDERB          &       L    LL


                                                  By:
                                                        Paul F. Ken lly, Esq
                                                        Colin D. Ramsey, Esq
                                                        Attorneys for Eber Defendants
                                                        300 Bausch & Lomb Place
                                                        Rochester, New York 14604
                                                        585-258-2800
                                                        cramsey@ u nderberg kessler. com
                                                        pkeneally@ u nderbergkessler, com

TO:        Brian C. Brook, Esq.
           Clinton Brook & Peed
           Attorneys for Plaintiffs
           101 Hudson Street, Suite 2100
           Jersey City, NJ 07302
           212-256-1957
           brian@cl intonbrook.com




                                              4
Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 11 of 12




  Robert Calihan, Esq.
  Attorney for Defendant
  Estate of Elliot W. Gumaer, Jr.
  16 West Main Street, Suite 736
  Rochester, New York 14614
  585-232-5291
  rcali han @cal i han law. com




                                    5
 Case 1:16-cv-09517-LAK-KHP Document 137 Filed 10/30/18 Page 12 of 12

                                VERIFICATION


STATE OF             qk
GOUNTY OF




          WENDY EBER, being duly slvorn, deposes and says that she is one of the
Defendants in the within action; that deponent has read the foregoing Responses to
Plaintiff Lisa Stein's First Set of Inlenogatories to Defendant Wendy Eber and knows the
contents thereof, and that the same is true to deponent's own knowledge, except as to
those mafters stated iherein to be alleged upon information and belief, and that as to
ihose matters deponent believes it to be true.




Sworn to before me this
ft    day ofAugust, 2018



                                                                      2020


        Notary P
